Title: To James Madison from John Fowler, 15 July 1808
From: Fowler, John
To: Madison, James



Sir
State of Kentucky Lexington 15 July 1808

I am requested by John Monroe esqr. to solicit for him the appointment of attorney in one of the lower Territorial Governments, Mississippi or New Orleans should their be a vacancy for such an appointment within a reasonable time.  He is at present one of our Circuit Judges, but thinks his health and constitution requires a warmer climate, and has determined to desend the river for the Natchez Settlement early next Autumn.  This Government will loose in him an able Judge of strict integrity, a sound politician and a warm friend and admirer of the present Executive administration.  He is poor and says he must again go to the bar for his subsistance.  The Salary of a Judge is not addequate to the support of his family, therefore does not wish an appointment as a Judge.  I am mistaken if you are not personally acquainted with him, and know his merits.  Without farther Comment, I have the honor to be Yr. Mo. Ob servant

John Fowler

